Citation Nr: 0025150	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-32 888	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an ear condition.

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal third right radius currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1954.

Service connection for an ear condition was denied in an 
unappealed rating action in March 1972, which is now final.  
This appeal arises from a May 1996 decision by the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO) which found that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for an ear condition.  The 
same rating decision denied service connection for a back 
condition and a compensable evaluation for residuals of a 
fracture of the distal third of the right radius.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that the veteran has a current 
back disability which could be related to service.   

3.  By rating action in March 1972, the RO denied the 
appellant's claim of entitlement to service-connection for an 
ear condition.  He was notified of the decision by letter 
dated in March 1972, but a timely appeal was not received.  

4.  The evidence submitted since the March 1972 rating 
decision includes evidence which has not previously been 
considered, and which is new and material to his claim.  That 
is, the evidence is relevant or probative of the issue at 
hand, and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  The claim of entitlement to service connection for an ear 
condition is not plausible.  

6.  The veteran's residuals of a fracture of the distal third 
of the right radius are manifested by X-ray evidence of 
arthritis, slightly decreased range of motion and subjective 
complaints of pain. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a back condition.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The March 1972 rating decision denying service connection 
for an ear condition is final.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 3.104(a) 
(1999).

3.  The evidence submitted since the RO denied service 
connection for an ear condition in March 1972 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (1999).

4.  The claim of entitlement to service connection for an ear 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the distal third right radius have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence before the RO at the time of the March 1972 rating 
decision includes the veteran's service medical records which 
indicate that in May 1952 the veteran suffered a fracture of 
the distal third of his right radius.  A cast was applied in 
June 1952.  The May 1954 separation examination report is 
negative for complaints, symptoms or findings regarding the 
right wrist fracture.  The service medical records are 
negative for complaints, symptoms or findings regarding a 
back condition or injury.  The service medical records 
reflect that the veteran had no complaints of hearing loss.  
In June 1952, he showed a scarred left drum.  He had 15/15 
hearing by spoken and whispered voice during his May 1954 
separation examination.  

A February 1972 VA rating examination report is negative for 
complaints, symptoms or findings regarding a back condition.  
The veteran claimed a hearing disability and told the 
examiner that he was almost deaf.  However, the examiner 
stated that he had a most normal speech hearing, clean clear 
ear canals, and normal tympanic membranes.  

The veteran's right wrist functioned normally, easily 
reaching full range of motion of pronation and supination, 
with no signs of muscular atrophy, deformities or abnormal 
calluses.  No tenderness or pain was elicited on motion 
testing.

The diagnoses included no apparent hearing loss for speech 
frequency, no pathological findings of the ears and no 
pathological findings of residuals of a right arm fracture.  
The examiner noted that there were no other muscular or 
skeletal complaints.  No findings were made regarding a back 
condition.

Service connection for an ear condition was denied by a March 
1972 rating decision as not shown by the record, based on the 
above evidence.  The decision also established service 
connection and a noncompensable evaluation for residuals of a 
fracture of the distal third of the right radius.  

The veteran was notified of the denial of service connection 
for an ear condition by letter dated in March 1972.  He did 
not submit a timely appeal.  

Evidence added to the record since the March 1972 rating 
decision includes the report of a January 1994 audiological 
examination from the Navares Speech and Hearing Center.  The 
report indicates bilateral hearing loss.  The examiner stated 
that the results were indicative of bilateral auditive loss 
of a moderate level and of a sensory neural type.  The report 
is negative for a medical opinion linking the hearing loss to 
the veteran's service.  

Also added to the record since the March 1972 rating decision 
was a May 1996 VA orthopedic examination report that states 
that the veteran complained of pain in his right wrist.  No 
anatomical defects or muscle atrophy were noted on 
examination and his muscle strength was normal.  Dorsiflexion 
was to 50 degrees and flexion was to 65 degrees without 
crepitus.  He could touch all fingertips to his thumb and to 
the median transverse fold of his right hand.  The diagnosis 
was residuals of a right distal third radius fracture.  

During a February 2000 VA orthopedic examination the veteran 
complained of pain in his right (major) hand during household 
activities such as cleaning, more in the morning and during 
cold and rainy days.  He stated that massages alleviated the 
pain.  

No anatomical defects or atrophy were noted in his right 
radius, wrist or hand.  He could touch the tip of his right 
thumb to all of his fingers and could touch each finger to 
the median transverse fold of his right palm.  His grasping 
strength was 4/5.  No swelling, edema, hyperemia, redness, 
instability or guarding was observed in either his hand or 
wrist.  Extension was to 55 degrees, with normal being 80; 
extension was to 50 degrees with normal being 70.  The 
examiner found the range of motion to be functional and 
referred to the flexion as a mild loss of motion.  Mild, non-
disabling tenderness to palpation was noted on extension.  
The diagnoses were residuals of a fracture of the distal 
third of the right radius and mild post-traumatic distal 
radius changes associated with mild degenerative joint 
disease by X-rays.

A March 2000 rating decision increased the evaluation for the 
veteran's residuals of a fracture of the distal third right 
radius to the current 10 percent under Diagnostic Codes 5010-
5003.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

Regarding the service connection claim, the threshold 
question that the Board must address is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well- 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that he injured his 
back during a fall in service, this assertion does not make 
the claim well grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

In the instant case there is no medical evidence of treatment 
in service for a back disability, no showing that the veteran 
currently has a back condition, and no medical opinion 
relating any claimed back disability to service.  Thus, the 
criteria of Caluza have not been met.  As such, the claim for 
service connection for a back condition is not well grounded.  
Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).

New and Material Evidence

Under pertinent law and regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  The 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999): "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stated that 
38 C.F.R. § 3.156(a) (1997) set the appropriate standard for 
determining whether new and material evidence had been 
submitted.  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that, in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed." See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The only medical evidence regarding hearing loss or ear 
problems presented since the March 1972 rating decision is 
the January 1994 private audiological examination report, 
which notes that the veteran has bilateral hearing loss.  As 
noted, the claim was previously denied since there was no 
showing of any ear disability.  Therefore, the additional 
evidence, is new and material.  When viewed in the context of 
all the evidence, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim is therefore reopened.  His appeal is granted to 
this extent only. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded. See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  Although 
the veteran asserts that his ear condition was caused by 
active service, and it has been determined that he currently 
has a hearing loss, other than his own contentions, he has 
submitted no medical evidence to show a medical link to his 
military service.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Therefore, after a careful and thorough 
review of the record, it is concluded that the newly opened 
claim is not well grounded, and the claim is denied.  

Increased Rating

The Board notes that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  Further, although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected residuals of a fracture of the distal third 
right radius.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  The 20 percent and 10 
percent ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, diagnostic code 5003 (1999).

Nonunion of the radius and ulna, with flail false joint 
warrants a 50 percent evaluation for the major hand.  
Diagnostic Code 5210.

The veteran's service-connected fracture residuals were 
originally rated under Diagnostic Code 5212.  Diagnostic Code 
5212 provides that for impairment of the radius of the major 
hand: nonunion in lower half, with false movement: with loss 
of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity warrants a 40 percent evaluation.  Without loss of 
bone substance or deformity warrants 30 percent.  Nonunion in 
upper half warrants 20 percent.  Malunion, with bad alignment 
warrants 10 percent.

Regarding impairment of supination and pronation, Diagnostic 
Code 5213 provides that: loss of supination and pronation 
(bone fusion): the hand fixed in supination or hyper 
pronation warrants a 40 percent evaluation.  The hand fixed 
in full pronation warrants 30 percent.  The hand fixed near 
the middle of the arc or moderate pronation warrants 20 
percent.  Limitation of pronation: motion lost beyond middle 
of arc 30 warrants percent.  Motion lost beyond last quarter 
of arc, the hand does not approach full pronation warrants 20 
percent.  Limitation of supination to 30 degrees or less 
warrants a 10 percent evaluation.  

In the instant case the veteran had only mild limitation of 
motion and had a functional wrist with regard to fatigue.  
The record is negative for medical evidence of nonunion in 
the upper half, fixation near the middle of the arc or loss 
of motion beyond the last quarter of arc or X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
sufficient to warrant a rating in excess of 10 percent.

While the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The only pain 
elicited during the examination was a slight tenderness to 
palpation rather than a functional loss due to pain.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's disability since there has been no showing that it 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the above reasons the claim for an increased rating for 
residuals of a fracture of the distal third right radius is 
denied.  Regarding this issue the Board has carefully 
reviewed the entire record; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for a back condition is 
denied. 

New and material evidence has been submitted to reopen a 
claim for service-connection for an ear condition, and to 
that extent only, the appeal is granted.  

Entitlement to service connection for an ear condition is 
denied.  

Entitlement to an increased evaluation for residuals of a 
fracture of the distal third right radius is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

